Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 are pending as of the response filed on 4/6/22. 
Claims 1-10 were previously rejected for obviousness type double patenting over the claims of USP 10603315 in view of Cohen. In response, Applicants have stated a terminal disclaimer would be filed in compliance with 37 CFR 1.321(c) or 1.321(d), however, as of current a terminal disclaimer has not been filed. The obviousness type double patenting rejection over the claims of USP 10603315 is maintained for reasons of record and will be reiterated, for Applicants’ convenience.
The provisional nonstatutory double patenting rejection over the claims of copending appl. 17435906 in view of Cohen is withdrawn in consideration of Applicants’ arguments. 
Claims 1-10 were examined and are rejected. 

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10603315 B2 in view of Cohen, USP 5759535 (patented 6/2/1998, of previous record). The instant claims are drawn to a method for inducing an immune response in a subject in need thereof comprising the step of directly activating dopaminergic neurons in the ventral tegmental area (VTA) of the subject by magnetic stimulation to increase the activity, the abundance, or both of at least one cell selected from the group consisting of: a natural killer cell, a CD8 T cell, a CD4 T cell, a B-cell, a dendritic cell, a macrophage, a granulocyte, or any combination thereof, thereby inducing an immune response in the subject in need thereof. The claims of US ‘315 are drawn to a method for inducing an immune response in a subject afflicted with cancer comprising the step of directly activating the dopaminergic neurons in the VTA of the subject by magnetic stimulation to increase the activity, the abundance, or both of at least one cell selected from the group consisting of: a natural killer cell, a CD8 T cell, a CD4 T cell, a B-cell, a dendritic cell, a macrophage, a granulocyte, or any combination thereof, thereby inducing an immune response in the subject afflicted with cancer. Both sets of claims comprise the step of inducing an immune response comprising the step of directly activating the dopaminergic neurons in the VTA of the subject by magnetic stimulation to increase the activity, the abundance, or both of at least one cell selected from the group consisting of: a natural killer cell, a CD8 T cell, a CD4 T cell, a B-cell, a dendritic cell, a macrophage, a granulocyte, or any combination thereof. Although the instant claims don’t explicitly recite treating a subject afflicted with cancer such as melanoma or a carcinoma as recited by claims 1, 7, and 11-14 of US ‘315, applying the instantly claimed method to a patient with cancer would have been prima facie obvious in view of Cohen. Cohen teaches immunostimulating strategies for treating cancer, and further teaches most progressively growing cancers don’t provoke immunological responses sufficient to control the growth of the cancerous cells (Title & Abstract; col. 1, lines 9-15). Cohen further teaches immunostimulation, e.g., T-cell stimulation is used for treating a variety of tumors including melanoma and carcinomas, such as lung carcinoma (col. 2, lines 43-67). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have applied the instantly claimed method to a subject afflicted with cancer, such as melanoma or a carcinoma. Instant claim 8 recites targeting which comprises engulfing, destructing, or both; instant claim 9 recites wherein the targeting comprises a neighboring cell infected by a virus; and instant claim 10 recites the immune response as phagocytic activity; while these limitations are not explicitly recited by the claims of US ‘315, it would have been prima facie obvious that by applying the same active step to a patient in need thereof, e.g., a subject with cancer, the effect of the claimed method of US ‘315 would have been the same as recited by instant claims 8, 9, and 10. The instant claims and method claimed in US ‘315 are therefore obvious variants and are not patentably distinct. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
Claims 1-10 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627